Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 08/11/2021 to Application #16/132,708 filed on 09/17/2018 in which claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 08/11/2021
Applicant’s most recent claim set of 08/11/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Raffi Gostanian on October 26, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 4, replace the phrase:
“wherein one or more of the blockchain peer nodes comprises a processor configured to:”
with the following:
“wherein one or more of the blockchain peer nodes comprises a hardware processor configured to:”


Claim 4: (Currently Amended)
Regarding Claim 4, in Claim 4 Line(s) 4, replace the phrase:
“retrieve transaction data from the blockchain that pertains to the transaction request;”
with the following:
“retrieve transaction data from the blockchain that pertains to the transaction data request;”


Claim 10: (Currently Amended)
Regarding Claim 10, in Claim 10 Line(s) 1, replace the phrase:
“The method of claim 7, wherein the request comprises a”
with the following:
“The method of claim 7, wherein the transaction request comprises a”


Claim 14: (Currently Amended)
Regarding Claim 14, in Claim 14 Line(s) 3, replace the phrase:
“retrieving transaction data from a blockchain pertaining to the request;”
with the following:
“retrieving transaction data from a blockchain pertaining to the transaction request;”


Claim 18: (Currently Amended)
Regarding Claim 18, in Claim 18 Line(s) 2, replace the phrase:
“wherein the request comprises a deletion request received from a user, and the method further”
with the following:
“wherein the transaction request comprises a deletion request received from a user, and the method further”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to a system, a method, and a medium for storage of encrypted data into a data block of a blockchain network and the keys used to encrypt the data into key storage areas of the blockchain network.

The closest prior art, as recited, Kapoor et al. US Patent No. 10,410,190 and Pelton et al. US Patent Application Publication No. 2018/0048485, are also generally directed to various aspects of storing encrypted data and encryption keys in to a blockchain network.  However, Kapoor et al. or Pelton et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7, 16.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a blockchain peer node that is a member of multiple blockchain peer nodes receives a transaction request that includes one or more transaction parameters and an encryption key, the transaction request is then processed to create a transaction result, one or more parameters of the transaction result are encrypted with the encryption key to create an encrypted transaction result, the encrypted transaction result is stored in a data block of a blockchain, the encryption key is stored in a local encryption key storage, after a request the encryption key is deleted from the local encryption storage and a deletion request is transmitted to other blockchain peer nodes among the multiple blockchain peer nodes to delete the encryption key
When combined with the additional limitations found in Claim 1.

Regarding Claim 7:
a transaction request is received that includes one or more transaction parameters and an encryption key, the transaction request is then processed to create a transaction result, one or more parameters of the transaction result are encrypted with the encryption key to create an encrypted transaction result, the encrypted transaction result is stored in a data block of a blockchain that is managed by multiple blockchain peer nodes, the encryption key is stored in a local encryption key storage, after a request the encryption key is deleted from the local encryption storage and a deletion request is transmitted to other blockchain peer nodes among the multiple blockchain peer nodes to delete the encryption key
When combined with the additional limitations found in Claim 7.

Regarding Claim 16:
a transaction request is received that includes one or more transaction parameters and an encryption key, the transaction request is then processed to create a transaction result, one or more parameters of the transaction result are encrypted with the encryption key to create an encrypted transaction result, the encrypted transaction result is stored in a data block of a blockchain that is managed by multiple blockchain peer nodes, the encryption key is stored in a local encryption key storage, after a request the encryption key is deleted from the local encryption storage and a deletion request is transmitted to other blockchain peer nodes among the multiple blockchain peer nodes to delete the encryption key
When combined with the additional limitations found in Claim 16.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karame - US_20180191502: Karame teaches the storage of objects in blockchain.
Lyons et al - US_20170236121: Lyons et al. teaches utilizing offline blockchain exchanges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498